Abatement Order filed March 11, 2021




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00605-CV
                                  ____________

                    APACHE CORPORATION, Appellant

                                       V.

CASTEX OFFSHORE, INC., CASTEX ENERGY, INC., CASTEX ENERGY
      PARTNERS, L.P., CASTEX ENERGY 2008, LP, AND CASTEX
           ENERGY DEVELOPMENT FUND, LP, Appellees


                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-48580

                           ABATEMENT ORDER

      On March 3, 2021, appellee Castex Energy Partners, LLC notified this court
that it petitioned for voluntary bankruptcy protection on February 26, 2021 in the
United States Bankruptcy Court for the Southern District of Texas under case
number 21-30712, In re: Castex Energy Partners, LLC, Debtor. Tex. R. App. P. 8.1.
A bankruptcy suspends the appeal from the date when the bankruptcy petition is
filed until the appellate court reinstates the appeal in accordance with federal law.
Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.

                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Zimmerer.




                                           2